      Case 2:19-cv-00723-TLN-AC Document 14 Filed 04/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHAWN DAMON BARTH,                                 No. 2:19-cv-0723 TLN AC P
12                        Plaintiff,
13           v.                                          ORDER
14    Z. CRUME, et al.,
15                        Defendants.
16

17          Plaintiff has filed a motion for a ninety-day stay, ECF No. 13, which is being construed as

18   a motion for extension of time to file an amended complaint. The current deadline to file an

19   amended complaint is May 4, 2020. Plaintiff requests the extension of time on the grounds that

20   he is currently separated from his legal documents because he is being held for transfer and he is

21   unable to go to the law library due to the current public health crisis. Id. Good cause appearing,

22   the request for extension will be partially granted and plaintiff shall have an additional sixty days

23   to file an amended complaint. If plaintiff requires additional time, he may file another request for

24   extension. Plaintiff is further reminded that he is not required to, and should not, include legal

25   citations in his complaint. Instead, he should focus on explaining to the court what each

26   defendant did or did not do that he believes violated his constitutional rights.

27          Accordingly, IT IS HEREBY ORDERED that:

28          1. Plaintiff’s motion for an extension of time, ECF No. 13, is granted in part.
     Case 2:19-cv-00723-TLN-AC Document 14 Filed 04/21/20 Page 2 of 2

 1          2. Plaintiff shall have an additional sixty days, up to and including July 3, 2020, to file a
 2   second amended complaint. Failure to file an amended complaint will result in a
 3   recommendation that this action be dismissed.
 4   DATED: April 20, 2020
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
